QBffice
                                ofthe!Zlttornep
                                           @enera
                                        tiMate of Qexae
DAN MORALES                               April lo,1992
 .+TTORSEI’
       CXSERAL


     Honorable Debra Danburg                        Opinion No. DM-104
     Chair
     Committee on Elections                         Re: Completion      of a life sentence
     Texas House of Representatives                 (RQ-277)
     P. 0. Box 2910
     Austin, Texas 78768-2910

     Dear Representative Danburg:

            You ask whether a person who has been finally convicted of a crime and duly
     sentenced to life imprisonment may complete his sentence prior to his death. We
     find that a life sentence is exactly what it purports to be--a sentence that will
     continue until a person’s death.

             A person sentenced to life imprisonment may become eligible for release
     from incarceration on parole prior to his death. See, e.g., Code Crim. Proc. art.
     42.18, 5 8(b)(2) (“a prisoner.. . serving a life sentence for a capital felony. . . is not
     eligible for release on parole until the actual calendar time the prisoner has
     served.. . equals 35 calendar years”). However, it is clear that albeit freed from
     incarceration, one on parole continues to serve his sentence.. The Code of Criminal
     Procedure article 42.18, section 2(l) defines “parole” as release from physical
     custody “if the prisoner contractually agrees to serve the remainder of his sentence
     under the supervision and control of the pardons and paroles division.” (Emphasis
     added.)

            We note that sections 8(a) and 15(a) of article 42.18 provide for the period of
     parole in somewhat different language. Section 8(a) provides that “[t]he period of
     parole shall be equivalent to the maximum term for which the prisoner was
     sentenced less calendar time actually served on the sentence.” Section U(a)
     provides that “[i]n order to complete the parole period, a parolee shall be required
     to serve out the whole term for which he was sentenced, subject to the deduction of
     the time he had served prior to his parole.” However, particularly when read in
     conjunction with the section 2( 1) definition of parole quoted above, we construe the
     quoted language in sections 8(a) and 15(a) as also providing that in the case of a life



                                               p.   526
Honorable Debra Danburg - Page 2 (DM-104)




sentence, the parole period of one released on parole will be for the duration of his
life.

        We note also that a person may be relieved of a sentence imposed upon him
by pardon or commutation of the sentence, see Code Crim. Pmt. ch. 48, or the
sentence may be set aside in habeas corpus proceedings. However, in answer to
your question we find no provisions of Texas law under which a person finally
convicted and sentenced to life imprisonment may compfere a life sentence prior to
his death.

                                   SUMMARY

              A life sentence continues until the time of a convicted
         person’s death. The fact that a person sentenced to life may be
         released on parole does not constitute completion of his
         sentence.

                                                   Very truly yours,




                                                   DAN      MORALES
                                                   Attorney General of Texas

WILL PRYOR
First Assistant Attorney General

MARY KELLER
Deputy Assistant Attorney General

RENEA HICKS
Special Assistant Attorney General

MADELEINE B. JOHNSON
Chair, Opinion Committee

Prepared by William Walker
Assistant Attorney General




                                        p.   527